** CREDIT CARDS — STATE EMPLOYEES — OFFICERS — TRAVEL EXPENSES ** THE REPRESENTATIVES OF VARIOUS AIRLINES IN OKLAHOMA HAVE RECENTLY CONTACTED THIS OFFICE (BUDGET OFFICE) REGARDING THE ISSUANCE OF CREDIT CARDS TO STATE OFFICIALS AND EMPLOYEES WHO ARE REQUIRED TO TRAVEL ON OFFICIAL BUSINESS FOR THE STATE OF OKLAHOMA, WHICH OPERATES AS FOLLOWS: (A) THE AIRLINE CONCERNED WOULD ISSUE A CREDIT CARD TO THE OFFICIAL AND EMPLOYEES DESIGNATED BY EACH DEPARTMENT AND INSTITUTION TO BE USED ONLY ON OFFICIAL BUSINESS.  (B) THE AIRLINE WOULD BILL THE STATE DEPARTMENT OR INSTITUTION AT THE END OF EACH MONTH FOR THE TRIPS ACTUALLY MADE UNDER EACH CREDIT CARD ON OFFICIAL STATE BUSINESS.  (C) THE STATE DEPARTMENT OR INSTITUTION WOULD APPROVE THE COMMERCIAL AIRLINE INVOICE AGAINST THEIR APPROPRIATION FOR TRAVEL IN THE SAME MANNER AS TRAVEL CLAIMS ARE APPROVED. — NEGATIVE — NO SPECIFIC STATUTE DEALING WITH THIS PROCEDURE.  CITE: 74 O.S. 500.7 [74-500.7], 74 O.S. 512 [74-512] (FRED HANSEN)